Citation Nr: 0902693	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  04-41 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an anxiety disorder 
(to include post traumatic stress disorder).  


ATTORNEY FOR THE BOARD

M. Prem, Counsel 


INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991, and January 1996 to May 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2003 and August 2003 rating decisions by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2003, a statement of the case was issued in October 2004, and 
a substantive appeal was received in December 2004.   

The Board notes that the veteran was represented by AMVETS 
until that organization withdrew as her representative by way 
of a November 2008 correspondence.  The Board sent the 
veteran a December 2008 correspondence in which it advised 
the veteran how to obtain new representation if she so 
desired.  The correspondence informed her that if no response 
was received within 30 days, that the Board would assume that 
she wished to represent herself.  The Board did not receive a 
response within the time indicated.  


FINDINGS OF FACT

1.  Tinnitus was not manifested during the veteran's active 
duty service or for several years after service, nor is it 
otherwise related to service.  

2.  An anxiety disorder was not manifested during the 
veteran's active duty service or for several years after 
service, nor is it otherwise related to service.  

3.  The veteran did not participate in combat with the enemy 
and her alleged in-service stressors have not been 
corroborated by official records or any other supportive 
evidence.

4.  The veteran has not been diagnosed with PTSD attributed 
to any verified in-service stressor. 


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  An anxiety disorder was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

3.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303. 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated March 2003. 

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  The 
veteran has indicated that there are additional medical 
records.  Despite repeated attempts, the RO has been unable 
to obtain any additional records.  The Board is aware that in 
such a situation it has a heightened duty to assist a 
claimant in developing the veteran's claim.  This duty 
includes the search for alternate medical records, as well as 
a heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 
85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
The Board's analysis of this veteran's claim is undertaken 
with this duty in mind.  

The record reflects, and the Board is satisfied, that the RO 
has made all possible efforts to locate and obtain these 
aforementioned records.  The RO sent a Personnel Information 
Exchange System (PIES) request to the National Personnel 
Records Center (NPRC) in December 1998.  The RO also sent the 
veteran a correspondence requesting alternative sources of 
evidence.  In February 1999, the RO sent a request for 
service records to Commander, 4005th U.S. Army Hospital 
(USAH) in Houston Texas.  Service records dated 1994-1999 
were received.  The RO telephoned the USAH in November 2004 
and was informed that the records were no longer there.  The 
RO sent the veteran another correspondence in November 2004, 
in which it requested alternative sources of evidence.  The 
Board notes that the appellant has not identified any source 
of additional medical records.  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

The Board notes that the VA did not provide the veteran with 
a VA examination for the purposes of determining the etiology 
of her tinnitus and anxiety disorder.  In light of the 
holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Board feels that an examination is not required.

McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case as the evidence of records fails to 
suggest that tinnitus or an anxiety disorder, first reported 
years post service, had its onset in service or is otherwise 
related thereto.

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Tinnitus
The Board notes that the service medical records fail to 
reflect any findings attributed to tinnitus.  The veteran 
underwent VA periodic examinations in January 1994 and March 
1999 (approximately three years after her discharge from her 
two periods of active duty service).  The examinations 
yielded normal findings.  Moreover, the veteran completed 
Reports of Medical History in Conjunction with the 
examinations.  Both times, she stated that her present state 
of health was "good."  She failed to make any complaint of 
tinnitus or ringing in the ears.  To the contrary, on the 
January 1994 Report of Medical History, she specifically 
denied (by checked box) that she had any ear trouble.    

In April 1998 (two years after discharge from her second 
period of active duty service) the veteran filed claims for a 
back disability, major depressive disorder, urinary tract 
infections, tuberculosis, a skin rash, irregular menstrual 
cycles, and headaches.  The veteran failed to file a claim 
for tinnitus at that time.  

The first complaint of tinnitus is dated June 2003.  At that 
time, the veteran complained of right ear fullness and 
tinnitus.  She stated that the ringing sound has been present 
for at least ten years.  In follow up appointments in July 
2003, the veteran stated that the ringing in her ears began 
when she got back from Saudi Arabia.  She also reported a 
history of noise trauma.  The examiner noted that she first 
sought treatment one month ago.  Examination of the ears 
revealed that external canals were clear; tympanic membranes 
were within normal limits; and middle ear function was 
normal.  

The Board notes that one of the veteran's DD Form 214's 
reflects that the veteran had service in Southwest Asia (in 
support of Operation Desert Shield/Desert Storm) from January 
1991 to May 1991.  

The veteran first sought treatment for tinnitus 7 years after 
being discharged from active duty.  She claimed that the 
tinnitus began when she returned from Saudi Arabia (which 
would have been May 1991).  Her contention that she has been 
suffering from tinnitus since 1991 is inconsistent with the 
fact that she underwent normal examinations in January 1994 
and March 1999 without any complaints of tinnitus.  Moreover, 
she filed other VA claims in April 1998, yet failed to file a 
claim for tinnitus.  It seems reasonable to expect that she 
would have included a tinnitus claim at that time if she had 
in fact been experiencing tinnitus since 1991.

The lack of any post-service medical records until June 2003 
is probative to the issue of chronic disability.  The United 
States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In this case, there are no complaints of tinnitus in service 
or for several years after service despite the fact that the 
veteran had several opportunities to make such a complaint.  
The preponderance of the evidence weighs against the claim.  
As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for tinnitus must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).



Anxiety 
The Board notes that the service medical records fail to 
reflect any findings attributed to an anxiety disorder.  The 
veteran underwent VA periodic examinations in January 1994 
and March 1999 (three years after her discharge from active 
duty service).  The examinations yielded normal findings.  
Moreover, the veteran completed Reports of Medical History in 
Conjunction with the examinations.  Both times, she stated 
that her present state of health was "good."  She failed to 
make any psychiatric complaints at that time.  

In April 1998, the veteran filed a claim for service 
connection for major depressive disorder.  The RO scheduled 
the veteran for a VA examination that took place in May 1999.  
The veteran was asked about her psychiatric problems; and she 
reported that she didn't think she had any psychiatric 
problems.  She stated that she gets depressed when she thinks 
about the Persian Gulf War; but she doesn't think about it 
until people ask her about it.  She reported seeing traumatic 
injuries during the War; but again stated that she really 
doesn't think about it.  She reported that she didn't feel 
depressed; and that she was sleeping reasonably well.  The 
examination yielded normal findings; the examiner did not 
diagnose any psychiatric disability; and she was assigned a 
Global Assessment of Functioning (GAF) score of 85.  Her 
claim for service connection for major depressive disorder, 
single episode, was denied in June 1999.  

The veteran was hospitalized in May 2003 for an anxiety 
disorder.  She reported sleep disturbance, irritability, 
moodiness, and feeling jumpy and unsettled.  She stated that 
the symptoms have worsened since the Iraq War began.  She 
reported that she avoids the news, and is uneasy around 
weapons (which is problematic because she worked as a police 
dispatcher, and the police carry guns).  She reported feeling 
hyperalert to her surroundings; and reacting strongly to 
loud, unexpected noises.  The veteran reported for an 
unscheduled visit to the VA Medical Center in June 2003.  She 
was feeling very stressed at work; and was not able to 
concentrate.  The examiner stated that "It seems to be the 
job currently that is the stressor she feels helpless 
about."     

A June 2004 outpatient treatment report reflected that the 
veteran has been doing very well.  She had a new job working 
as a temp; but she was hoping that the job would be made 
permanent.  She reported being focused and doing well at the 
new job.  There were few distractions or the need to multi-
task "which has been her difficulty and stress."  She felt 
that the stress of her job was no longer an issue and that 
she no longer needed to take medication.    

The Board acknowledges lay statements from S.P., C.W.B., and 
C.S.  These statements allege that the veteran has changed 
since service (specifically Desert Storm and Desert Shield); 
and that she now experiences anxiety, depression, etc.  
However, where the determinative issue involves a question of 
medical diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that these 
witnesses currently possess a recognized degree of medical 
knowledge that would render their opinions on medical 
diagnoses or causation competent.  Therefore, the Board may 
not rely on these recollections to provide the necessary 
nexus between service and current disability.  Memories of 
what a clinician may or may not have said cannot constitute 
competent medical evidence.  See Kirwin v. Brown, 8 Vet. App. 
148 (1995).  In this, and in other cases, only independent 
medical evidence may be considered to support Board findings.  
The Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The Board finds that there were no findings of an anxiety 
disorder in service or for several years after service.  The 
veteran specifically stated in May 1999 that she did not 
think she had a psychiatric disability.  An anxiety disorder 
was not diagnosed until May 2003 (seven years after service).  
Moreover, the medical records suggest that the anxiety 
disorder is related to stress at work, including difficulty 
multi-tasking.  In the absence of competent medical evidence 
linking an anxiety disorder to service, the claim for service 
connection must be denied.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for an anxiety disability must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

PTSD     
In the veteran's December 2004 substantive appeal (a 
Statement in Support of the Claim that was accepted in lieu 
of a VA Form 9) she stated that she has been experiencing 
severe depression, anxiety, guilt, and nightmares regarding 
what she witnessed in Saudi Arabia.  She alleged that her 
psychiatric disability has been misdiagnosed; and that she is 
actually seeking service connection for post traumatic stress 
disorder (PTSD), and not anxiety.  The RO properly re-sent 
the veteran VCAA notice addressing PTSD in August 2006; and 
it included PTSD analysis in an October 2008 supplemental 
statement of the case

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  

The Board notes that there is no evidence in the record that 
the veteran served in combat nor is the veteran claiming that 
she served in combat or that her PTSD is related to combat.  
As it is not shown that the veteran engaged in combat, her 
unsupported assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, her alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The 
regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet.App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) 
(corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).  
In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.  

The veteran completed a stressor letter in which she stated 
that she saw many serious injuries, including on people who 
were barely alive.  She stated that she held hands with men 
who were dying and/or wanted to die; and that she has had to 
cope with these images in her head on a daily basis.  

A March 2008 memorandum from the Joint Services Records 
Research Center (JSRRC) coordinator at the RO is to the 
effect that it was determined that the stressors provided by 
the veteran were insufficient to send to JSRRC for 
corroboration.  

Finally, the Board notes that the veteran has not been 
diagnosed with PTSD.  

The evidence of record shows normal psychiatric status during 
service and for a number of years thereafter.  It does not 
appear that PTSD has every been actually diagnosed.  In the 
absence of a diagnosis that has been attributed to a verified 
in-service stressor, service connection for PTSD must be 
denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f); 
Cohen, Moreau, Dizoglio, Doran, Zarycki, supra.
  



ORDER

The appeal is denied as to all issues.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


